899 N.E.2d 1077 (2009)
FOREST PRESERVE DISTRICT OF DuPAGE COUNTY, ETC., respondent,
v.
ILLINOIS LABOR RELATIONS BOARD, State Panel, petitioner.
No. 105394.
Supreme Court of Illinois.
January 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its order in Forest Preserve District v. Illinois Labor Relations Board, case No. 2-06-0781 (08/27/07), and reconsider it in light of this Court's opinion in County of DuPage v. Illinois Labor Relations Board, case No. 105395 (12/18/08), to determine if a different result is warranted.